Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 11/27/2018 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of a. positioning two half shells around a core or mantle so that the core or mantle portion is substantially centered relative to the two half shells: b. positioning two half shells with the core or mantle between two half shell cavities on respective mold plates: and e. applying ultrasonic energy to at least one of the respective mold plates to weld the two half-shells together ultrasonically in the manner claimed by the applicant.
Regarding claim 25, in a method of producing a golf ball, the prior art does not teach or make obvious the concept of inserting a core or a core with intermediate layer(s) between two half shells; positioning the two half shells with a core or a core with intermediate layer(s) between a top half shell cavity on a top mold plate and a bottom half shell cavity on a bottom mold plate and performing ultrasonic welding on the two half shells along their respective circumferences to form a layer selected from the group consisting of at least one intermediate layer, at least one cover layer, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745